Exhibit 99.1 TRI POINTE GROUP, INC. REPORTS 2 -Reports Net Income of $85.1 Million, or $0.52 per Diluted Share for the Quarter- -New Home Orders up 5% and New Home Deliveries up 30% for the Quarter- -Homebuilding Gross Margin increase to 22.2% for the Quarter- -Selling, General and Administrative Expenses decrease to 8.4% of Home Sales Revenue for the Quarter- Irvine, California, February 26, 2016 /Business Wire/ – TRI Pointe Group, Inc. (NYSE: TPH) today announced results for the fourth quarter ended December 31, 2015 and full year 2015.
